 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
358 NLRB No. 18
 
96
 
Service Employees International Union, United 
Healthcare Workers

West (Lakewood Regional 
Medical Center) 
and
 
National Union of 
Healthcare Workers.  
Case 21

CB

015007
 
March 
2
2
, 2012
 
DECISION AND ORDER
 
B
Y 
M
EMBERS 
H
AYES
,
 
F
LYNN
,
 
AND 
B
LOCK
 
On June 29, 2011, Administrative Law Judge Clifford 
H. Anderson issued the attached decision.  The Respon
d-
ent filed exceptions and a supporting brief.  The Acting 
General Counsel filed an answering br
ie
f.
 
The National Labor Relations Board has delegated its 
authority in this proceed
ing to a three
-
member panel.
 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge

s rulings, findings
,
1
 
and conclusions and 
to adopt the recommended Order as modified and set 
forth in full below.
2
 
ORDER
 
The National Labor Relations Board orders that the 
Respondent, Service Employees International Union, 
United Healthcare Workers

West, its officers, agents
, 
and representatives, shall
 
1.  
Cease and desist from
 
(a) Causing or attempting to cause Lakewood Regional 
Medical Center to discharge or otherwise discriminate 
against Terrence L. Carter, or any other employee, for 
failure to tender to the Respondent per
iodic dues, without 
first providing the employee notice of the amount owed, 
the period for which dues are owed, and the method by 
which the amount owed was computed (including credits 
for partial payments, if any), and without providing the 
employee with a
 
reasonable opportunity to pay the 
amount owed.
 
(b) In any like or related manner restraining or coer
c-
ing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act.
 
                                        
        
 
1
 
In rejecting the Respondent

s 

free rider

 
defense, the judge found 
that the record evidence did not show that em
ployee/member Terrence 
L. Carter was intent 

on not paying dues at all.

  
To the extent that 
finding suggests that the free
-
rider defense lies only where there is a
 
complete refusal to pay dues, 
Member Block observes that Board pre
c-
edent is to the contrary
; evidence of persistent partial payments may be 
sufficient.  See, e.g., 
Food & Commercial Workers Local 368A (Pr
o-
fessional Services)
, 317 NLRB 352 (1995) (finding the free
-
rider d
e-
fense established despite the employee
-
member

s intermittent and 
partial pa
yments of dues and dues arrearages).
 
2
 
We shall modify the judge

s recommended Order and substitute a 
new notice in accordance with our decision in 
Indian Hills Care Ce
n-
ter
, 321 NLRB 144 (1996), and to conform to the Board

s standard 
remedial language.
 
2.  Take the following affirmative action necessary to 
effectuate the
 
policies of the Act.
 
(a) Within 14 days from the date of this Order, notify 
Lakewood Regional Medical Center and Terrence L. 
Carter, in writing, that the Respondent withdraws and 
rescinds its request for Carter

s discharge, and that the 
Respondent has no 
objection to his reinstatement without 
any loss of seniority or other rights and privileges prev
i-
ously enjoyed by him.
 
(b) Make Terrence L. Carter whole for any loss of 
earnings and other benefits suffered as a result of the 
discrimination against him, wit
h interest, from the date of 
his discharge until the date he is reinstated by Lakewood 
Regional Medical Center or obtains substantially equiv
a-
lent employment.  Backpay shall be computed in accor
d-
ance with 
F.
 
W. Woolworth Co.
, 90 NLRB 289 (1950), 
with inter
est at the rate prescribed in 
New Horizons
,
 
283 
NLRB 1173 (1987), compounded daily as prescribed in 
Kentucky River Medical Center
, 356 NLRB 
6+
 
(2010), 
enf. denied on other grounds sub nom. 
Jackson Hospital 
Corp. v. NLRB
, 647 F.3d 1137 (D.C. Cir. 2011).
 
(c)
 
Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide at a reasonable place desi
g-
nated by the Board or its agents, all payroll records, s
o-
cial security payment records, timecard
s, personnel re
c-
ords and reports, and all other records, including an ele
c-
tronic copy of such records if stored in electronic form, 
necessary to analyze the amount of backpay due under 
the terms of this Order.
 
(d) Within 14 days from the date of this Order
, remove 
from its files, and ask Lakewood Regional Medical Ce
n-
ter to remove from its files, any reference to the unlawful 
discharge and, within 3 days thereafter, notify Terrence 
L. Carter in writing that this has been done and that the 
discharge will not 
be used against him in any way.
 
(e) Within 14 days after service by the Region, post at 
its union offices and meeting halls copies of the attached 
notice marked 

Appendix.

3
  
Copies of the notice, on 
forms provided by the Regional Director for Region 21, 
a
fter being signed by the Respondent

s authorized repr
e-
sentative, shall be posted by the Respondent and mai
n-
tained for 60 consecutive days in conspicuous places, 
including all places where notices to employees and 
members are customarily posted.  In additio
n to physical 
posting of paper notices, notices shall be distributed ele
c-
tronically, such as by email, posting on an intranet or an 
                                        
        
 
3
 
I
f this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading 

Posted by Order of the N
a-
tional Labor Relations Board

 
shall read 

Posted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an
 
Order of the 
National Labor Relations Board.

 
 SERVICE EMPLOYEES
-
WEST
 
(
LAKEWOOD REGIONAL ME
DICAL CTR
.
)
 
 
97
 
internet site, and/or other electronic means, if the R
e-
spondent customarily communicates with its members by 
such means.
4
  
R
easonable steps shall be taken by the 
Respondent to ensure that the notices are not altered, 
defaced, or covered by any other material.
 
(f) Within 14 days after service by the Region, deliver 
to the Regional Director for Region 21 signed copies of 
the 
notice in sufficient number for posting by Lakewood 
Regional Medical Center at its Lakewood, California 
facility, if it wishes, in all places where notices to e
m-
ployees are customarily posted.
 
(g) Within 21 days after service by the Region, file 
with the R
egional Director for Region 21 a sworn certif
i-
cation of a responsible official on a form provided by the 
Region attesting to the steps that the Respondent has 
taken to comply.
 
APPENDIX
 
N
OTICE 
T
O 
E
MPLOYEES
 
AND 
M
EMBERS
 
P
OSTED BY 
O
RDER OF THE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency of the United States Government
 
 
The National Labor Relations Board has found that we vi
o-
lated Federal labor law and has ordered us to post and obey 
this notice.
 
FEDERAL LAW GIVES YO
U THE RIGHT TO
 
Form, join or assist a union
 
Choos
e representatives to bargain on your behalf 
with your employer
 
Act together with other employees for your ben
e-
fit and protection
 
Choose not to engage in any of these protected 
activities.
 
 
W
E
 
WILL NOT
 
cause or attempt to cause Lakewood 
Regional Medical Cen
ter to discharge or otherwise di
s-
criminate against Terrence L. Carter, or any other e
m-
ployee, for failing to pay periodic union dues, without 
first providing the employee notice of the amount owed, 
the period for which dues are owed, and the method by 
whic
h the amount owed was computed (including credits 
for partial payments, if any), and without providing the 
employee with a reasonable opportunity to pay the 
amount owed.
 
W
E
 
WILL NOT
 
in any like or related manner restrain or 
coerce you in the exercise of th
e rights listed above.
 
                                        
        
 
4
 
For the reasons stated in his dissenting opinion in 
J. Picini Floo
r-
ing
, 356 NLRB 
11
 
(2010), Member Hayes would not require electronic 
distribution of the notice.  Member Flynn did not participate in 
J. 
Picini 
Flooring
 
but recognizes it as extant precedent, which he applies for 
institutional reasons.
 
W
E
 
WILL
,
 
within 14 days from the date of the Board

s 
Order, notify Lakewood Regional Medical Center and 
Terrence L. Carter, in writing, that we withdraw and r
e-
scind our request for Carter

s discharge, and that we have 
no objection to
 
Carter

s reinstatement at Lakewood R
e-
gional Medical Center without any loss of seniority or 
other rights and privileges previously enjoyed by him.
 
W
E
 
WILL
 
make Terrence L. Carter whole for any loss 
of earnings and other benefits suffered as a result of di
s-
crimination against him, less any net interim earnings, 
plus interest, from the date of his discharge until he is 
reinstated by Lakewood Regional Medical Center or o
b-
tains substantially equivalent employment elsewhere.
 
W
E
 
WILL
, within 14 days from the dat
e of the Board

s 
Order, remove from our files, and ask Lakewood R
e-
gional Medical Center to remove from its files, any re
f-
erence to the unlawful discharge of Terrence L. Carter, 
and 
W
E
 
WILL
, within 3 days thereafter, notify him in wri
t-
ing that we have done 
so and that we will not use the 
discharge against him in any way.
 
 
S
ERVICE 
E
MPLOYEES 
I
NTERNATIONAL 
U
NION
,
 
U
NITED 
H
EALTHCARE 
W
ORKERS

W
EST
 
 
Irma Hernandez, Esq., 
for the General Counsel.
 
Jacob J. White, Esq. (Weinberg, Roger & Rosenfeld), 
of Los 
Angeles, 
California,
 
and 
Bruce A. Harland, Esq.
,
 
with him 
on brief (Weinberg, Roger & Rosenfeld), 
of Alameda, Cal
i-
fornia, for the Respondent.
 
DECISION
 
S
TATEMENT OF THE 
C
ASE
 
C
LIFFORD 
H.
 
A
NDERSON
, Administrative Law Judge.  This 
case was tried in Los Angeles, Califor
nia, on April 21, 2011.  
The National Union of Healthcare Workers (the Charging Pa
r-
ty) filed the charge on August 4, 2010,
1
 
against Service E
m-
ployees International Union, United Healthcare Workers
-
West 
(the Respondent or the Union) and amended the charge o
n Se
p-
tember 30, 2010.  The General Counsel issued the complaint on 
December 30, 2010.  Posthearing briefs by the General Counsel 
and the Respondent were timely submitted on May
 
26,
 
2011.
 
The complaint as amended at the hearing alleges and the a
n-
swer denies
 
that the Respondent improperly enforced the u
n-
ion
-
security clause in its then applicable collective
-
bargaining 
agreement (the contract) with Lakewood Regional Medical 
Center (the Employer or the hospital) respecting its 3700 East 
South Street, Lakewood, C
alifornia hospital employees in the 
unit described below by requesting the Employer fire unit 
member Terrence L. Carter for alleged union
-
security clause 
dues arrearages and causing the Employer to fire Carter at a 
time the union had failed to give adequat
e notice to Carter of 
the amount and method of computation of the dues delinque
n-
cies required by the Respondent under the contract as a cond
i-
                                        
        
 
1
 
All dates are in 2010, unless otherwise indicated.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
98
 
tion of acquiring and retaining membership in the Respondent.  
The complaint further alleges that by this conduct t
he Respon
d-
ent has been attempting to cause and has caused the employer 
to discriminate against its employee in violation of Section 
8(a)(3) of the Act, and thereby has 
engaged in a violation of 
Section 8(b)(1)(A) and (2) of the Act.  The Respondent in its 
answer denies that it had violated the Act.
 
F
INDINGS OF 
F
ACT
 
Upon the entire record
2
 
herein including helpful briefs from 
the General Counsel and the Respondent, I make the following 
findings of fact.
3
 
I
.
  
J
URISDICTION
 
At all material times, Lakewood Regio
nal Medical Center, a 
California corporation, with a facility located at 3700 East 
South Street, Lakewood, California (the hospital), has been 
engaged in the operation of an acute care hospital.
 
During the 12
-
month period ending August 4, 2010, a repr
e-
sent
ative period, the Employer, in conducting its business ope
r-
ations described above derived gross revenues in excess of 
$250,000 and purchased and received at the hospital goods 
valued in excess of $50,000 directly from points outside the 
State of California
.
 
Based on uncontested facts, the Employer has been an e
m-
ployer engaged in commerce within the meaning of Section 
2(2), (6), and (7) of the Act, and a healthcare institution within 
the meaning of Section 2(14) of the Act.
 
II
.
  
L
ABOR 
O
RGANIZATION
 
The pleadi
ngs establish, there is no dispute, and I find the 
Respondent is a labor organization within the meaning of Se
c-
tion 2(5) of the Act.
 
III
.
  
T
HE 
C
OLLECTIVE
-
B
ARGAINING 
R
ELATIONSHIP
 
The following employees of the Employer, herein called the 
unit, constitute a 
unit appropriate for the purposes of collective 
bargaining within the meaning of Section 9(b) of the Act:
 
 
Included:  All full
-
time, regular part
-
time and per diem se
r-
vice and maintenance, technical, skilled maintenance, and 
business office clerical employ
ees employed by the Employer 
and all full
-
time, part
-
time and per diem professional emplo
y-
ees.
 
 
Excluded:  All other employees, managers, supervisors, co
n-
fidential employees, guards, physicians, residents, central 
business office employees (whether facilit
y
-
based or not) who 
are solely engaged in qualifying or collection activities, or are 
employed by another Tenet entity, such as Syndicated Office 
Systems or Patient Financial Services, employees of outside 
registries and other agencies supplying labor to t
he Employer, 
office clerical employees, registered nurses, registry nurses, 
                                        
        
 
2
 

granted.
 
3
 
As a result of the pleading
s and the stipulations of counsel at the 
trial, there were few disputes of fact regarding collateral matters.  
Where not otherwise noted, the findings herein are based on the plea
d-
ings, the stipulations of counsel, or unchallenged credible evidence.
 
traveling nurses, regularly assigned charge nurses, and a
l-
ready
-
represented employees.
 
 
Since on or about January 1, 2007, and at all times material 
herein, the Respondent has been
 
the designated exclusive co
l-
lective
-

in the unit, and since said date the Employer has recognized the 
Respondent as such representative.  This recognition is embo
d-
ied in a contract that was effective fr
om January
 
1, 2007, 
through March 31, 2011 (the contract).
 
At all times since on or about January 1, 2007, and contin
u-
ing to date, based on Section 9(a) of the Act, I find the R
e-
spondent has been the exclusive collective
-
bargaining repr
e-
sentative of the Em

 
Article 23 of the contract contains a union
-
security clause 
that required members of the unit to pay the Respondent initi
a-
tion fees and periodic dues following the thirty
-
first (31st) day 
of their employment.  Further, artic
le 23 of the contract provi
d-
ed for the Employer, upon receipt of a voluntarily executed 
employee check
-
off authorization form, to deduct such fees or 
dues from the payroll check of the employee and remit such 
sums directly to the Respondent.
 
IV
.
  
TH
E 
E
VENTS 
R
ESPECTING 
T
ERRENCE 
L
.
 
C
ARTER
 
Unit employee Terrence L. Carter, an Electroencephalogram 
(EEG) technologist, commenced unit employment in 2006.  He 
served as a union steward from 2006 to March 2009, at which 
time he was removed by the union from his p
osition.  He r
e-
voked his union dues check
-
off authorization form on or about 
March 6, 2009, ending his authorization for the Employer to 
deduct union dues from his paycheck and remit the deducted 
amount directly to the Respondent.  All dues payments made b
y 
Carter to the Respondent thereafter were made directly to the 
Respondent.
 
The amount of monthly dues owed by Carter at relevant 
times was 2 percent of his straight time earnings.
4
  
The parties 
stipulated that Carter remitted dues payments to the Responde
nt 
by personal check in the following amounts which payments 
were received by the Respondent on the dates indicated.  Carter 
made no other payments to the union in the period
.
 
 
August 2009 (but after August 17, 2009)
 
$30
 
November 10, 2009
 
$35
 
December 18
, 2009
 
$30
 
January 20, 2010
 
$30
 
February 18, 2010
 
$29
 
March 16, 2010
 
$30
 
April 27, 2010
 
$29
 
June 8, 2010
 
$30 or $60
5
 
July 1, 2010
 
$29
 
 
                                        
        
 
4
 
The 


u-

at the time of her testimony, Katherine De Jesus, how
ever testified 

relevant times was 2 percent of monthly straight time earnings.
 
5
 
The record is undisputed that the Respondent received one check 
for $30.  A second check for $30 may also h
ave been submitted.
 
 SERVICE EMPLOYEES
-
WEST
 
(
LAKEWOOD REGIONAL ME
DICAL CTR
.
)
 
 
99
 
The Respondent cashed the submitted checks, deposited the 
funds in its accounts and seemingly credited the amounts
 
paid 

g-
gest to Carter his payments were unacceptable.  At no time did 
the Respondent indicate to Carter how these payments had been 
applied to his dues obligations.
 
The Respondent sent a letter to 
Carter dated August 17, 2009 
which was received by him in the normal course.  The letter 

 
 
On May 29, 2009 we sent you a letter explaining your fina
n-
cial obligations to SEIU United Healthcare Workers West 
(the union) pursuant to the collective bargaining agreement 
between the union and Lakewood Regional Medical Center.  
We invited you at that time to meet your obligations to the u
n-
ion through payroll d
eduction, although we noted that 
you 
are 
not obligated to do so.  As we explained, your financial obl
i-
gations to the union continue whether or not you choose to 
meet them through payroll deduction.
 
 
The union
-
security provision requires, as a condition of 
e
m-
ployment, that you tender to the union periodic dues or fees 
uniformly required as a condition of acquiring or maintaining 
membership.  You are not required by the union
-
security pr
o-
vision to become or remain a member of the union.  If you do 
not become 
or do not remain a member of the union, you may 
object to the expenditure of that portion of your fees used for 
non
-
collective bargaining purposes.  You 
have 
been period
i-
cally informed of your rights, if you do not become or remain 
a member of the union, t
o so object and to challenge the re
p-
resentational cost allocations made 
by 
the union.
 
 
You are currently delinquent in your financial obligations to 
the union under the collective bargaining agreement.  The 
amount that your delinquency, i.e. the amount tha
t you owe 
the union from March 29, 2009 through July 04, 2009 is 
$163.13.  This calculation was arrived at as follows: the dues 
rate for the union is 2% of actual gross straight time earnings, 
to a maximum monthly rate of $98.00 ($45.23 biweekly, 
$49.00 se
mi
-
monthly).  Dues are not charged on 
overtime 
pay, call
-
back pay, standby pay, differentials or premiums 
paid in lieu of benefits.  You ceased meeting your financial 
obligations to the union, through payroll deduction or othe
r-
wise, 
effective 
with the pay 
period beginning March 29, 2009.  
Information obtained from your employer reflects that your 
gross actual straight time earnings between March 29, 2009 
and July 04, 2009 were $8,156.59.  Accordingly, your arrea
r-
age to the union as of July 04, 2009 is $163.
13.
 
 
If we do not receive your payment for fee arrearages in the 
amount of $163.13 
by 
September 
07, 
2009, we will demand 
that Lakewood Regional Medical Center begin proceedings to 
remove 
you 
from employment due to your failure to comply 
with Article 23, se
ction A. of the contract that
 

m-
ployees of the Employer who are subject to this Agreement 
shall be required as a
 
condition of employment to maintain 
membership in the Union in good standing, subject to federal 
law.
  
Compliance is required by
 
the 31st day after emplo
y-
ment. . . .  B.  The Union shall notify the Employer and
 
the a
f-

m-
ply with the provisions of this Article
 
and shall afford each 
such employee fifteen (15) work days, after the
 
employee has 
been mailed such
 
notice at his or her last known address, in 
which to comply.  If said employee does not comply with the
 
provisions of this Article within ten (10) day period following 
actual notice, the employee shall be promptly terminated 
upon 
written notice of such fact from the Union and the Employer.
 
 
In order to 
avoid 
our notifying the employer to commence 
proceedings that can result in your discharge, your payment in 
the amount of $163.13 must be 
received 
by the union no later 
than Sep
tember 07, 2009, You may make payment by sen
d-
ing your check or money order, made payable to SEIU United 
Healthcare Workers
-
West, to:
 
 
Membership Department
 
SEIU United Healthcare Workers
-
West
 
[
A
ddress deleted
.
]
 
 
If you wish to prospectively meet your dues 
oblig
a-
tions through payroll deduction, you may also return 
a signed payroll authorization form (copy enclosed) 
to the above address.
 
 
If you feel that you have been sent this letter In error, please 
contact the Membership Department at [phone number dele
t-
e
d].
 
 
As always, it is our hope that you will join the union to help 
us build strength and continue to fight to Improve the lives of 
all unit members.  Your participation would be more than 
welcome.
 
 
Carter responded with a letter dated, sent and received i
n 
August 2009,
6
 
which contained the following text 
[bolding and 
capitalization in original]
:
 
 
With regard to the letter that you sent, I have some concerns 
regarding the amount you are charging and believe that it may 
not be accurate.
 
 

first 
letter that has ever been sent to me stating an amount owed by 
me to the union.
 
 
It is difficult to conceive under what set of rules, laws, ci
r-
cumstances or principles that a letter, stati
ng for 
the first time 
an amount owed, could be considered in any arena a final n
o-
tice.  I have serious doubts about the ethical conduct of the 

threshold of a final notice.
 
 
Furthermore, your pa
id staff, Elizabeth Castillo, has told our 
fellow members at Garden Grove Medical Center that if a 

owed.  This information, which is being provided by your 
staff, Castillo, is inconsistent with your 
letter demanding back 
dues.
 
 
                                        
        
 
6
 
While the parties stipulated the letter, simply dated August 2009 
without a day specified, was sent and received in August, the fact that it 

that it was sent no
 

 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
100
 
I would like clarification, in writing regarding the policy, 
since SElU is providing different information to different 
groups of healthcare workers.
 
 
However, as an act of good faith on my part I have enclosed 
the amount of $ 
______[
7
] to address the alleged arrearages.  
Furthermore I am now making a formal request for the fo
l-
lowing:
 
 
1.  The union provide me with a full accounting of how my 
dues amount was calculated.
 
 
2.  Information, including any forms necessary, on how I m
ay 
become a Beck Objector.  To date the union has failed to fu
l-
fill this requirement as required under the applicable labor 
law.
 
 
3.  That I be placed on a quarterly dues billing cycle and that 
the dues cycle billing include a full accounting of how my 
due
s are being calculated.
 
 

t-
ed.
 
 
Please provide the above information as soon as possible so 
that there will be no lapse in addressing future financial obl
i-
gations.  I trust that the enclosed payme
nt will satisfy the u
n-

n-
ion to waste dues money on such threatening and repugnant 
letters.
 
 
On January 20, 2010, Carter wrote again to the Respondent 
who received the letter on January 25.  He inc
luded a check for 
$30.  The letter stated:
 
 
For several months, I requested an itemized bill from SEIU, 
and as yet I have not received anything.  The notices that you 
are passing out, is not an itemized bill, the members are wai
t-

requested any and all information on 
the Beck objections, I have not received that either.  So I am 
requesting both items again, the Beck objections and the ite
m-
ized bill to pay our dues.  People I asked were Cory Cordova, 
Mosana Mander and Henry Fernandez
.
 
 
Thereafter, on March 15, 2010, the Union sent and Carter r
e-

n-

above, save that the calculation paragraphs differed as follows:
 
 
You are currently delinquent in your financial obligations to 
the union under the collective bargaining agreement.  The 
amount of your delinquency, i.e., the amount that you owe the 
union from pay period ending November 7, 2009 through 
February 
27, 2010 
is
 
$213.00.  This calculation was arrived at 
as follows: the dues rate for the union is 2% of actual gross 
straight time earnings, to a maximum monthly rate of $98.00 
in year 2009 and $102.00 in year 2010.  Dues are not charged 
on overtime pay, call
-
back pay
, standby pay, differentials or 
premiums paid In lieu of benefits.  You ceased meeting your 
                                        
        
 
7
 

check for $30 accompanied the letter which check was cashed and 
processed by the Respondent in the normal course.
 
financial obligations to the union, through payroll deduction 
or otherwise, effective with the pay period ending November 
7, 2009.  Information obtained from your e
mployer reflects 
that your gross actual straight time earnings between pay p
e-
riod ending November 7, 2009 and pay period ending Febr
u-
ary 27, 2010 were $10,651.71.  Accordingly, your arrearage 
to the union as of February 27, 2010 is $213.00.
 
 
If we do not r
eceive your payment for fee arrearages in the 
amount of $213.00 by April
 
05, 2010, we will demand that 
Lakewood Regional Medical Center begin proceedings to 
remove you from employment due to your failure to comply 
with Article 23 Union
-
security of the cont

During the life of this Agreement, employees of the Employer 
who are subject to this Agreement shall be required as a co
n-
dition of employment to maintain membership in the Union in 
good standing, subject to federal law.  Compliance i
s required 
by the 31st day after employment.  B.  The Union shall notify 
the Employer and the affected employee in writing of an e
m-

and shall afford each such employee fifteen (15) work days, 
af
ter the employee has been mailed such notice at his or her 
last known address, in which to comply.  If said employee 
does not comply with the provisions of this Article with ten 
(10) day period following actual notice, the employee shall be 
promptly termin
ated upon written notice of such fact from the 

 
 
In order to avoid our notifying the employer to commence 
proceedings that can result in your discharge, your payment in 
the amount of $213.00 must be received by the union no later 
th
an April 05, 2010.  You may make payment by sending 

-

to:
 
 
Membership Department
 
SEIU United Healthcare Workers
-
West
 
[
A
ddress omitted
.
]
 
 
The Union did not at this time seek the discharge of Carter.  
Rathe
r, on May 10, 2010, the Union sent and in due course 

letter stated:
 
 
On 
3/15/2010, 
we sent you a letter explaining your financial 
obligations to SEIU
-
United Healthcare Workers

West (the 
union) pu
rsuant to the collective bargaining agreement b
e-
tween the Union and Lakewood Regional Medical Center.  
We invited you at that time to meet your obligations to the 
Union through payroll deduction, although we noted that you 
are not obligated to do so.  As w
e explained, your financial 
obligations to the Union continue whether or not you choose 
to meet them through payroll deduction.
 
 
The Union
-
security Provision requires, as a condition of e
m-
ployment, that you tender to the Union periodic dues or fees 
uniformly required as a condition of acquiring or maintaining 
membership.  Although you are automatically a member of 

m-
ployed in a bargaining unit for which the Union is the excl
u-
sive collective barg
aining agent, you are not required by the 
 SERVICE EMPLOYEES
-
WEST
 
(
LAKEWOOD REGIONAL ME
DICAL CTR
.
)
 
 
101
 
Union
-
security Provision to remain a member of the Union 
and you may resign your Union membership at any time.  To 
resign your Union membership you must send a letter, pe
r-
sonally signed by yourself, stating clearly
 
that you do not 
wish to be a Union member, and containing your name, mai
l-
ing address, employer name, daytime telephone number 
where you can be reached and the last four digits of your s
o-
cial security number, addressed as follows: Membership D
e-
partment, Un
ited Healthcare Workers
-
West,[address omitted].  
If you resign your Union membership, you may object to the 
expenditure of that portion of your fees used for non
-
collective bargaining purposes.  You have been periodically 
informed of your rights, if you ch
oose not to remain a me
m-
ber of the Union, to so object and to challenge the represent
a-
tional cost allocations made by the Union.
 
 
You are currently delinquent in your financial obligations to 
the Union under the collective bargaining agreement.  The 
amount
 
of your delinquency, i.e., the amount that you owe the 
Union from pay period 11/7/2009 through pay period 
4/24/2010 is $236.16.  This calculation was arrived at as fo
l-
lows: the dues rate for the Union is 2% of actual gross straight 
time earnings, to a max
imum monthly rate of $98.00 in 2009 
and $102.00 in 2010.  Dues are not charged on overtime pay, 
call
-
back pay, standby pay, differentials or premiums paid in 
lieu of benefits.  You have not met your financial obligations 
to the Union, through payroll deduc
tion or otherwise, effe
c-
tive with pay period ending 11/7/2009.  Information obtained 
from your employer reflects that your gross actual straight 
time earnings between pay period 11/17/2009 and pay period 
4/24/2010 were $15474.71.  Accordingly, your arreara
ge to 
the Union as of 
4/24/2010 
is $236.16.
 
 
If we do not receive your payment for fee arrearages in the 
amount of $236.16 by May
 
31, 2010, we will demand that 
Lakewood Regional Medical Center begin proceedings to 
remove you from employment due to your fai
lure to comply 
with Article 3, Sections A.1.
-
A.2. of the contract which states:
 
 

of the Employer who are subject to this Agreement 
shall be required as a condition of employment to 
maintain membership in 
the Union in good standing, 
subject to federal law.  Compliance is required by the 
31st day after employment or the 31st day after the 
date of this Agreement, whichever is later.
 
 
A.2.  An employee who fails to comply with this r
e-
quirement shall be replaced within forty
-
five (45) 
days after written notice to the Employer by the U
n-
ion concerning the delinquency, unless the employee 
has remedied the delinquency within said forty
-
five 

 
 
In order to avoid our notifying
 
the employer to commence 
proceedings that can result in your discharge, your payment in 
the amount of $236.16 must be received by the Union no later 
than May 31, 2010.  You may make payment by sending your 

-

to:
 
 
 
Membership Department
 
SEIU United Healthcare Workers
-
West
 
[
A
ddress omitted
.
]
 
 
If you wish to prospectively meet your dues/fees obligations 
through payroll deduction, you may also complete and return 
the enclosed Payroll Deduction Authorization form i
n the e
n-
closed postage
-
paid return envelope.
 
 
If you believe you have been sent this letter in error, please 
contact the Membership Department at [telephone number 
omitted].
 
 
As always, it is our hope that you will actively participate in 
the Union to help
 
us build strength and continue to fight to 
improve the lives of all unit members.  Your participation 
would be more than welcome.
 
 

n-

earnings which generated the dues for the period.  While she 
was not explicit in her testimony nor in the letter, it is clear that 
since the dues amount resulting from multiplication of Carters 
straight time earnings ($15,474.71) with the 2
-
percent formula
 

n-
quency of $226.16, implicitly, but silently, included a credit of 

to produce the smaller net deficiency.
 
Carter did not respond t
o this letter.
 

Cory James Cordova, testified he had a conversation with 
Carter on the hospital cafeteria patio.  Cordova testified he 

i
mmediately above in a sealed envelope.  Carter told him, in 

r-
dova 
recalled he told Carter of his dues arrearage and that he 

you if you 

replied that he was not going to call anyone and that he was 

 
Carter described this conversation:
 
 
Cory Cordova came out there where I was and he told 
me straight out that I Owed

he asked me 
did I know that 
I owe union dues.
 
Q.  And did you reply?
 
A.  Yes, I did.
 
Q.  And what did you tell him?
 
A.  I responded to him and said I receive an itemized 

 
Q.  Do you remember if Mr. Cordova said anything
 
else during that conversation?
 
A.  He said you can lose your job.
 
Q.  And did you reply?
 
A.  Yeah.
 
Q.  And what did you tell him?
 
A.  Basically, I reiterated that until I receive an ite
m-

then I w
ill pay my dues.
 
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
102
 
Both Carter and Cordova were credible during their testim
o-
ny.  Carter was testifying about a single conversation respecting 
a subject concerning which he had strong emotions.  Cordova 
testified he was engaged in numerous contacts with emp
loyees 
during the period concerning dues arrearages.  I find that Carter 
honestly and accurately recalled his statements to Cordova and 

but that it was not the entirety of the remarks exchanged
.
 
On or about June 30, 2010, Cordova testified he learned of a 
list of hospital unit members who were on a hospital list of 
employees who were to be laid off on July 31, 2010.  Within a 
very few days Cordova had a conversation with Carter, who 
was on the E
mployer list.  They met again on the hospital caf
e-
teria patio.  Cordova recalled that Carter was essentially no
n-
communicative with him, expressing the view that the union 
was not going to help him because the entire circumstance was 
a cover up to conceal t

In subsequent conversations with Carter arising in the context 

-
in
-
force, 
Cordova testified without specification as to date or place:
 
 
Q.  During your

the many co
nversations that you had 
with Mr. Carter during that time period, did he ever give 
you an indication either way about whether he was going 
to pay his dues to the union?
 
A.  Yes.
 
Q.  What did he say?
 


anything from he 

 

x-


 
 
On July 9, 2010, the Respondent acting through Cordova, by 
email, sent Mary Okuhara
-
Yip, the director of human re
sources 
of the hospital, the following communication:
 
 
Okuhara, Mary
 
____________________________
_____________________
 
From:  
Cory 
Cordova [email address deleted]
 
Sent:  
Friday, July 09, 2010 10:55 AM
 
To:  
Okuhara, Mary
 
Cc:  ronna.petrucelll@ [remainder of
 
email address deleted]
 
Subject:  
Terrence Carter noncompliance notice
 
Friday, July 09, 2010 10:55 AM
 
Attachments:  
Terrence final dues Itr.doc
 
 
Dear Ms. Mary Okuhara
-
Yip,
 
 
As we have discussed Mr. Terrence Carter has been in no
n-
compliance with his dues 
and is not a member in good stan
d-

Lakewood Regional Medical Center of Mr. Carters failure to 
meet his obligation to Article 23 of the CBA.  Attached is the 
notification the Union has been consi
stently using and has 
used with Tenet employees.
 
 
The format of the letter is actually a notice, from the employer 

process to be followed.
 
 
Please feel free to call me to discuss any questions.
 
 
Sincerely,
 
Cory Cordova,
 
SEIU
-
UHW
 
 
Rather than take action on the email request, Mary Okuhara
-
Yip contacted Cordova seeking a clarification of exactly what 
the union wished the hospital to do with Carter.  She testified 

 
and 30, 2010, described b
e-
low, were in response to this exchange.  Cordova recalled that 
the hospital representative Kathy Myrick had contacted him on 
or about July 25, 2010.  He described the conversation:
 
 


in
 
how 
she explained, the spirit of the contract language, to give 
him another 15 working days after our 21 days or 21 ca
l-
endar days and the goal


because the goal was to get him caught up and preserve his 
employment.
 
Q.  Oka
y.  Can you recall any other conversations?
 
A.  Oh.  Well, actually, yeah.  From both Kathy [De 
Jesus]

in this conversation first.  Then in this same co
n-

and we get to the deadline date, can you send u
s another 
letter to notify us to enforce the Article 23.
 
Q.  And what was your response to that?
 

 
 
On or about July 29, 2010, without notifying Carter at this 
time that the union was going to seek 
his termination, the R
e-
spondent acting through Cordova, by letter to Mary Okuhara
-
Yip, the director of human resources of the hospital, requested 
the Employer fire Carter for dues arrearages.  The body of the 
letter read:
 
 
It has come to my attention that 
Terrence Carter has been and 
is
 
currently delinquent in his arrears to the Union through pay 
period
 
ending 7/17/10.  Our Membership Department has sent 
him several
 
notices regarding this delinquency and has failed 
to settle this
 
delinquency, nor has he sub
mitted a signed Pa
y-
roll Deduction form for
 
Union dues.
 
 
Therefore, pursuant to Section B. Article 23 of the Collective
 

-
security,

Failure to 
Make
 

Lakewood Regional
 
Medical
 
Center enforce this requirement 
immediately.
 
 
Any questions or concerns, please contact myself or Kath
e-
rine
 
Dejesus, 
 
Membership Auditor, at 510.587.4541.
 
 
Cory Cordova
 
Union Representative
 
 
 
SEIU United Healthcare Workers
-
West
 
 
On the following day, on J
uly 30, 2020, Cordova, by letter, 
hand delivered, to Mary Okuhara
-
Yip, the director of human 

for dues arrearages.  The body of the letter read:
 
 
It has come to my attention that Terrence Carter
 
has been and 
is
 
currently delinquent in his arrears to the Union through pay 
 SERVICE EMPLOYEES
-
WEST
 
(
LAKEWOOD REGIONAL ME
DICAL CTR
.
)
 
 
103
 
period ending
 
7/17/10.  Our Membership Department has sent 
him several notices regarding
 
this delinquency and has failed 
to settle this delinquency, nor has he submitted
 
a signed
 
Pa
y-
roll Deduction form for Union dues.
 
 
Therefore, pursuant to Section B, Article 23, of the Collective 
Bargaining
 

-
security

Failure to 

 
therefore, Union demands that 
Lakewood Regional Medical Center term
inate
 

employment effective immediately.  Failure to do so is a 
breach of
 
the Collective Bargaining Agreement.  The Union 
will have no recourse but to
 
file both a grievance and charges 
with the National Labor Relations Board.
 
 
Any questions or 
concerns, please contact myself or Kath
e-
rine De Jesus,
 
Membership Auditor, at 510.587.4541.
 
 
On July 30, 2010, the Employer fired Carter pursuant to the 

a-
ra
-
Yip sent Carter a letter which stated:
 
 
Jul
y 30, 2010
 
 
SENT VIA COURIER AND CERTIFIED 
US. 
MAIL 
[nu
m-
bers omitted]
 
 
Mr. Terrence Carter
 
[
A
ddress omitted
.
]
 
 
RE: SEIU·UHW Demand for Termination of Employment 
for Failure to Pay Dues
 
 
Dear Mr. Carter,
 
 
I am writing to inform you that the Hospital 
received a letter 
from SEIU·UHW demanding that the facility immediately 
terminate your employment for failure to pay union dues in 
accordance with the requirements of Article 23 of the Colle
c-
tive Bargaining Agreement (CBA).  As you know, we have 
previously
 
communicated to you regarding the contractual 
mandates faced by the Hospital and the fact that a failure to 
pay dues may result in the Hospital being contractually forced 
to terminate your employment upon request from the union.  
SEIU·UHW has threatened t
he facility with legal action if it 
does not immediately comply with its duties under Article 
23.B by terminating your employment.
 
 
As you are also aware, the Hospital has been in the process of 
conducting a reduction in force, which has affected your pos
i-
tion.  We had discussed with you that the contract permits 
employees affected by a reduction in force to switch to per d
i-
em status in lieu of severance, and we offered you such an o
p-
tion.  The Hospital has not received a response from you r
e-
garding this of
fer.
 
 

a-
tions to comply with SEIU
-

legally offer you any position at the Hospital moving forward.
 
 

believe th
at it is appropriate in light of your service to the 
Hospital to still provide you with the severance package that 
you would have been entitled to under the terms of the co
n-
tract had SEIU·UHW not made this demand.
 
 
Accordingly, although the Hospital can no
 
longer apply the 
reduction in force terms of the CBA to your separation of e
m-
ployment moving forward, we will continue to process and 
provide you a severance package, provided you complete the 
required release.
 
 
Please contact me no later than August 6, 2
010 if you wish to 
complete the required release In order to receive the severance 
Payment.
 
 
Mary Okuhara
-
Yip testified that from the time she received 
the July 9 email, quoted supra, to the time she sent out the 
Carter discharge letter, neither she nor an
y other hospital h
u-
man resources representative had any dues arrearage related 
contact with Carter.  Cordova testified that Carter was never 
told, other than by the letters quoted supra, that the union would 
be seeking his discharge for dues arrearage on a
ny particular 
date.
 
V
.
  
A
NALYSIS AND 
C
ONCLUSIONS
 
1.  The basic law
 
The parties do not disagree respecting the basic Board law 
respecting union
-
security arrearage based discharges.  The 
General Counsel argues that a union seeking the termi
nation of 
an employee for failing to pay dues and fees has a fiduciary 
duty to deal fairly with the employee citing 
Philadelphia Sher
a-
ton Corp.,
 
136 NLRB 888 (1962), enfd. 320 F.2d 254 (3d Cir. 

o 
pay dues, at a minimum, the union must provide an employee 
with a precise amount of dues owed, the time period in 
que
s-
tion, the method of computation, and a reasonable opportunity 
to meet the dues obligation.  Id. at 896.  When a union fails to 
meet thes
e requirements, it violates Section 8(b)(1)(A) and (2) 
of the Act.  
Laborers Local 335 (Burdco Environmental),
 
303 
NLRB 350 (1991).
 
The Respondent recognizes the 
Philadelphia Sheraton 
standard and
 
argues on brief at 4

5:
 
 
A union violates its fiduciary 
duty unless the following cond
i-
tions are present:
 
 
1.  The union is party to a valid union
-
security 
agreement with the employer covering the employee 
which requires the employee to maintain good
-
standing membership in the union as a condition of 
continued 
employment;
 
 
2.  Prior to causing the discharge, the union has not
i-
fied the employee:
 
a.  He or she is delinquent in his or her dues o
b-
ligation.
 
b.  The total sum payable to cure the dues d
e-
linquency, the time period covered by the d
e-
linquency, and the met
hod used in calculating 
the delinquency.
 
c.  The date by which the delinquency must be 
cured.
 
d.  Failure to cure the delinquency will result in 

the employee.
 
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
104
 
3.  The employee has failed to cure the delinquenc
y by 
the date specified by the union.
 
 

will not require strict compliance with the rules specified 
above to permit an employee who has knowingly and not 
through inadvertence or ignorance ev
aded his dues obligation 
to the union to benefit from his noncompliance with that obl
i-

o-
fessional Services), 317 NLRB 352, 354 (1995)] at 355 (cit
a-
tions omitted).
 

Philade
lphia Sheraton 
in
 

 

a-
tions relevant here are set forth supra and are not in essential 
dispute.  It is appropriate to apply the 
Philadelphia Sheraton 
standards to those communic
ations.
 
First there is no question that the union and the hospital had 
a valid union
-
security agreement covering Carter at all relevant 
times which required Carter to maintain good
-
standing me
m-
bership in the union as a condition of continued employment.
 
To
 
apply the additional standards of 
Philadelphia Sheraton, 
it is necessary to identify the period and communications i
n-
volved respecting Carters discharge.  Carter was discharged by 
the hospital on July 30, 2010.  The employer took the action 
pursuant to th

2010, quoted above, which asserted that Carter had an unrem
e-
died dues delinquency:
 
 
It has come to my attention that Terrence Carter has been and 
is currently delinquent in his arrears to the Union through 
pay 
period ending 7/17/10.  Our Membership Department has sent 
him several notices regarding this delinquency and has failed 
to settle this delinquency, nor has he submitted a signed Pa
y-
roll Deduction form for Union dues.
 
 
It is undisputed that no 
communication was ever sent by the 
union to Carter respecting dues arrearages up to the pay period 

above is incorrect.  The union

Carter communications that 
occurred most closely to his discharge 
were, in reverse chron
o-


of the unions May 10 letter, the above quoted May 10 letter, 
and finally the above quoted March 15 letter.  Th
e May 10 
letter addressed dues delinquencies current to the April 24, 
2010 pay period.  During this period Carter made payments to 
the union on June 8, 2010 and July 1, 2010 as noted supra.  At 
no time were these payments refused or the checks involved 
unc
ashed by the union.
 
This being so, it cannot be said that the union met the 
Phil
a-
delphia Sheraton
 
requirements that prior to causing the di
s-
charge, the union notified the employee of the total sum pay
a-
ble to cure the dues delinquency, the time period cover
ed by the 
delinquency which was offered as the basis for the termination, 
and the method used in calculating the delinquency.  Equally as 
a result of the time delay outdating the earlier letters, the Union 
had not provided Carter timely with the date by wh
ich the d
e-
linquency must be cured.  Further, an omission that ran though 

o-
vide Carter with an accounting of how his dues arrearages were 
calculated to the extent that his payments were applied to 
the 
balances due.
 
Given all the above, I find that the 
Philadelphia Sheraton
 
standards were not met by the union as to Carter
.  Service E
m-
ployees Local 32B
-
32J
, 289 NLRB 632 (1988).  Without more, 
under 
Philadelphia Sheraton,
 
the union must be found to hav
e 
caused an employer to discharge an employee in violation of 
Section 8(b)(1)(A) and (2) as alleged in the complaint.
 
3.  The free rider defense
 
While the counsel for the General Counsel has established 
that the union failed in its fiduciary obligations to
 
Carter r
e-

k-

Section 8(a)(1)(A) and (2) of the Act, a second important issue 
raised by the Respondent needs to be addressed.
 
The Respon
dent argues on brief that employees who from 
hostility, disaffection, or other reason game the dues paying 
process in an effort to knowingly evade their dues obligation 

f-
ferently from those emplo
yees who rather fail to cure their 
delinquency through inadvertence or ignorance.  Thus the 
counsel for the Respondent argues that even were the strict 
fiduciary obligations of 
Philadelphia Sheraton
 
and later Board 
cases not fully met by the union herein, 
Carter as a free rider 
was not entitled to benefit from such technical violations given 
his deliberate plan and intention not to pay his dues.
 
The free rider exception to Philadelphia Sheraton is 
longstanding.  
Great Lakes District 
Seafarers (Tomlinson Fle
et 
Corp.)
,
 
149 NLRB 1114 (1964); 

Grocery)
,
 
209 NLRB 117 (1974); 
John J. Roche & Co.
,
 
231 
NLRB 1082 (1977); 
Big Rivers Electric Corp.
,
 
260
 
NLRB 329 
(1982); 
I.B.I. Security
,
 
292 NLRB 648 (1989); 
Communications 
Workers Local 9509 
(Pacific Bell)
,
 
295 NLRB 196 (1989).  
The Board specifically assigns the burden on this issue to the 
union.  

 
342 NLRB 64, 67

68 (2004).
 
The Respondent argues that Carter was such a free rider.  
The Respon
dent notes that Carter, having been a union steward 
and having negotiated the then
-
most recent contract with the 
hospital which contained the union
-
security clause applicable to 
his situation herein, was far from ignorant of the dues rules in 
place for the
 
hospitals unit employees.  Further, counsel for the 
Respondent argues that Carter demonstrated hostility to the 
union by withdrawing his dues
-
checkoff authorization allowing 
the employer to deduct his dues obligations directly from his 
paycheck and remit 
them to the union and also by his particip
a-
tion in encouraging other employees to withdraw their dues
-
checkoff authorizations as well.
 
The record is clear that Carter understood his dues oblig
a-
tions at the time he halted dues
-
checkoff authorization and tha
t 
he further understood that his payments during the period d
e-
scribed were delayed and incomplete.  Carter testified:
 
 
My theory, my sentiments, was at that point in time is 

my dues

out of my check
 
automatically.  Now, like I 
 SERVICE EMPLOYEES
-
WEST
 
(
LAKEWOOD REGIONAL ME
DICAL CTR
.
)
 
 
105
 
said before, prior to that, I was paying my dues up until 
that time when all of [t]his transpired, which means I was 
in good standing which means the union at that time, at 
that time, SEIU, UHW
-
West, was doing their duty.  We 
w
ere represented.  I was represented.  I was representing 
my coworkers at Lakewood Regional.  Not SEIU Intern
a-
tional.  Not Cory Cordova.  I was doing it and my ste
w-
ards were doing it.
 

UHW was functioning
 

were being represented by UHW?
 
A.  We were not being represented fully by UHW at 
that point in time, at the at the point in time when all this 
situation transpired which is why

which is why

which 
is why in good conscienc
e, because I was not getting the 
service, I was not getting my requests responded to as a 
union member, which means I paid their salary.  If I pay, I 
have a say.  I have a voice in my union.  Now, when I 

 
it, 



I signed the revocation form for that very same reason.  
Because services was not granted to me as a union me
m-
ber.  So it was in protest.
 
 
While this aversion to the union is clear on the record, 
dissa
t-
isfaction or aversion to the union or to union representation is 
importantly different from employee aversion to payment of 
required dues and/or an intention not to pay those dues.  It is 
the latter nexus that determines free rider status.  Thus, in 
Great 
Lakes District 
Seafarers (Tomlinson Fleet)
, 
149 NLRB 1114 

motivated by aversion and had no intention to pay dues, could 
not properly benefit from rules of payment designed for those 
employ
ees who might not fully understand the process, specif
i-
cally relied on the fact that the employee at issue has simply 
ceased paying dues entirely.  So, too, in 
Food & Commercial 
Workers Local 368(A) (Professional Services),
 
317 NLRB 352, 
354 (1995), the em
ployee clearly understood the dues amounts 
and payment process but regularly thwarted it and was found 
by the judge to be consciously avoiding her dues obligation.
 
The Respondent goes further, however, and argues that 
Carter was not only hostile to the uni
on, but also had an inte
n-
tion not to fulfill his full dues obligation in a timely way.  The 


his protest in stopping his dues
-
check
off authorization and his 

 

n-

admission.  Carter testified:
 
 

it in which 
you said because the UHWW was not doing its job and 
failed to assist me in three grievances, I was not willing to 
re
-
execute a dues check
-
off form or otherwise catch up 
with my dues payments?
 
A.  More or less to that

to that statement.  More or
 
less, yes.
 
 

two excerpts quoted immediately above is an admission that 

based on his ignorance about how much the dues were and 
fur
ther was not caused by his lack of understanding of how the 
quantum of dues was calculated or how the amount of dues was 
reduced by his payments over time.  Rather, I find his reduced 
payments were known by him to be short of his full arrearage 
and were ma
de deliberately as an act of protest.  The nature of 

here that Carter told Cordova that he would pay his arrearages 
only when he had obtained a full accounting of his dues as he 
had repea
tedly asked for in his letters to the union.
 



a-



Teamsters 
Local 1150 (Sikorsky Aircraft),
 


the holding of the judge adopted by the
 
Board in 
Teamsters 
Local 1150
.  Rather the judge held with Board approval at 
1176:
 
 

e-
coming delinquent and paying in a lump sum. . . .  He did not 
evade his financial obligations to the Union.  That 
he may not 
have read union mail does not alter the situation.  Negligence 
and inattention to union concerns are not the equivalent of the 
willful attempt to evade lawful financial obligations at which 

Helmsley
-
Spear, 
Inc., 
275 NLRB 262, 263 (1985); and 
Operating
 
Engineers Local 
542C (Ransome Lift), 
303 NLRB 1001 fn. 2 (1991).
 
 
Further, the judge in 
Teamsters Local 1150 
determined with 
respect to the dues delinquency that the individual at issue had 
made an honest mista
ke in not paying the union and had told 
the union he intended to pay the fee.
 
The General Counsel correctly points out that Carter made 
repeated payments of dues as noted supra.  These payments, as 
I found supra, were intentionally less than the accruing a
rrea
r-
ages his dues obligation was generating.  Importantly, however, 
it was also true that Carter was very interested in learning pr
e-
cisely how his reduced payments were being applied to his 

i-
a
ry obligation to Carter which went completely unmet.
 


of how his reduced monthly payments were applied to his a
r-
rearages was a necessa
ry part of such an accounting.  Carter 
should have been informed of these necessary specifics and 
how they affected his dues obligation, i.e. how his bill had been 
calculated.  He never received that oft requested information.  
Carter, as found supra, made
 
it clear to the union that he would 
not clear up his arrearages unless and until he obtained such an 
accounting.  I specifically find that the failure of the union to 
provide such an accounting was the basis and motive for 

atisfy his arrearages.  This is 
clearly a 
different motive than one of simple desire to avoid 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
106
 
payment altogether.  At this point the question becomes whet
h-
er the motive found is sufficient to invoke a successful free 
rider defense.
 
In 
Teamsters, Local Unio
n 150 (Delta Lines),
 
242 NLRB 
454 (1979), the Board, reversing the judge below, found that 
without a finding of bad faith on the part of the dischargee in 
not making the necessary dues payments, the free rider defense 
cannot overcome the failure of the uni
on to give proper notice 
to the dues delinquent.  The Board stated:
 
 

e-
gal conclusion
 
that even in the absence of bad faith on 

connection bet

 
and 

casual connection may, in fact, have existed here, it is unne
c-
essary to establish this connection
 

failure to give Lowd proper n
otice.  Such failure where bad 
faith has not been shown establishes the violation.  The A
d-
ministrative
 

counter to Board precedent.
5
 
 
____________________
 
5 
We 
note 
that
 
there is no factual basis for the Admin
istrative 


intent on not complying with the union
-
security clause.  Proper 

iews of 
his obligations.  The key here is that such notice was not given, 
and we will not presume what would have happened in its a
b-
sence.  Our dissenting colleague further indicates that the blame 

ondent 
more avidly to determine his obligations.  This theory neatly 
shifts the burden of notification from union to employee and, as 
such, is a curious legal proposition, at odds with Board precedent 
and without any legal validity. . . .
 
 
I conclude based
 
on the above cases that the test for the u
n-

burden of establishing that Carter, in his failure to comply with 
the union
-
security provisions, had displayed bad faith.
8
  
Fu
r-
thermore, the Board 


regarding his union dues obligations is evidence of that e
m-

9
 
On this record I find the uni
on has failed to meet it burden.  
The record establishes that Carter knew of the dues 2
-
percent 
                                        
        
 
8
 

Teamsters, L
ocal Union 150 (
Delta 
Lines),
 

bad faith is necessary to gain an exemption for a failure to meet their 
notice requirements does not contravene established law.  See, e.g., 
Electrical Workers
, 341 NL
RB 28, 30 (2004), citing 
Auto Workers 
Local 95 (Various Employers)
, 337 NLRB 237, 240 (2001), and 
I.B.I. 
Security, Inc.
, 292 NLRB 648, 649 (1988), for the proposition that a 
showing that an employee willfully sought to evade his union
-
security 
obligations 

its notice requirements.  The Board noted at 242 NLRB at 455 that an 

y-
ee has displayed bad faith, such as by willfully and de
liberately evading 

 
9
 
See 
Delta Lines
, 242 NLRB at 455.
 
formula and that he was hostile to the union and wanted to slow 
down dues payments as a protest.  However, I find that the 
record does not show that Carter was 
intent on not paying his 
dues at all.  It is this lack of evidence, I believe, that is fatal to 


w-


and I find, that that motive in conjunction with his later anger at 
never receiving the repeatedly requested accounting of his a
r-
rearages is what caused Carter to press for an itemized bill that 
would show him precisely what
 
his updated arrearages were in 
light of his repeated payments of reduced amounts.  The instant 
record does not permit the logical leap from that state of affairs 
to the conclusion that Carter simply was intent on not paying 
and would not pay his dues obli
gation irrespective of whether 
or not the union had honored his request and its fiduciary obl
i-

calculations of his arrearages as required.
 
Having considered all the testimony and documentary ev
i-
dence respecting Carter as well as the entire record and the 
briefs of the parties, and applying the burden of proof to the 
union in these regards, I find that the union has failed to prove 
that Carter was intent on not complying with the union
-
security 
c
lause and would not have paid his dues arrearages even if the 
union had met its complete fiduciary obligations to him respec
t-
ing his dues arrearages before seeking and obtaining his di
s-

record
 
as to Carter fails.
 
4.  Summary and conclusions
 
As set forth above, I have found that the union did not meet 
its fiduciary obligations to Carter in providing him sufficient 
information respecting his dues arrearages before it sought his 
discharge by his e
mployer for failure to meet his union
-
security 
obligations.  I further found that this fiduciary failure in the 

discharge violated Section 8(b)(1)(A) and
 
(2) of the Act.  
Phi
l-
adelphia Sheraton Corp
.,
 
136 NLRB 888 (1962), enfd. 320 
F.2d 254 (3d Cir. 1963).
 

e-
fense above.  I have determined that the union failed to meet its 
burden of showing that Carter was acting in bad faith when he 
did not ful

fruitless requests that the union supply an itemized explanation 
of his dues arrearages as it was obligated to provide is evidence 
of his lack of bad faith.  This being so I have found and co
n-
cluded tha
t the union did not sustain its free rider defense to the 
8(b)(1)(A) and (2) violations of the Act.
 
All of the above being so, I find and conclude the union vi
o-
lated Section 8(b)(1)(A) and (2) of the Act by seeking and o
b-
taining the discharge of represente
d employee Terrance L. 
Carter for failure to tender to the Respondent Union dues or 
initiation fees, without providing to him the means of calcul
a-
tion of his arrearages including a statement of the precise 
amount and months for which dues are owed and of t
he method 
used to compute this amount or adequately advising him of his 
obligations before his discharge was sought or obtained.
 
 SERVICE EMPLOYEES
-
WEST
 
(
LAKEWOOD REGIONAL ME
DICAL CTR
.
)
 
 
107
 
C
ONCLUSION
S
 
OF 
L
AW
 
Given all the above, and on the basis of the record as a 
whole, the above findings of fact and the postheari
ng briefs of 
the parties, I make the following conclusions of law.
 
1.  The Respondent is, and has been at all times material, a 
labor organization within the meaning of Section 2(5) of the 
Act.
 
2.  Lakewood Regional Medical Center is, and has been at all 
r
elevant times an employer engaged in commerce within the 
meaning of Section 2(2), (6), and (7) of the Act and a 
healthcare institution within the meaning of Section 2(14) of 
the Act.
 

the following 
unit, which is appropriate for bargaining within 
the meaning of Section 9 of the Act:
 
 
Included:
  
All full
-
time, regular part
-
time and per diem se
r-
vice and maintenance, technical, skilled maintenance, and 
business office clerical employees employed by the 
Employer 
and all full
-
time, part
-
time, and per diem professional e
m-
ployees.
 
 
Excluded:
  
All other employees, managers, supervisors, co
n-
fidential employees, guards, physicians, residents, central 
business office employees (whether facility
-
based or not) who
 
are solely engaged in qualifying or collection activities, or are 
employed by another Tenet entity, such as Syndicated Office 
Systems or Patient Financial Services, employees of outside 
registries and other agencies supplying labor to the Employer, 
office
 
clerical employees, registered nurses, registry nurses, 
traveling nurses, regularly assigned charge nurses, and a
l-
ready
-
represented employees.
 
 
4.  The Respondent violated Section 8(b)(1)(A) and (2) of 
the Act by seeking and obtaining the discharge of rep
resented 
employee Terrance L. Carter for failure to tender to the R
e-
spondent Union dues or initiation fees, without providing to 
him the means of calculation of his arrearages including a 
statement of the precise amount and months for which dues are 
owed a
nd of the method used to compute this amount or ad
e-
quately advising him of his obligations before his discharge 
was sought and obtained.
 
5.  The unfair labor practices described above are unfair l
a-
bor practices within the meaning of Section 2(6) and (7) of
 
the 
Act.
 
R
EMEDY
10
 
Having found that the Respondent violated the Act as set 
forth above, I shall order that it cease and desist therefrom and 
post remedial Board notices.  In addition to physical posting of 
paper notices, notices shall be distributed elect
ronically, such as 
by e
-
mail, posting on an intranet or internet site, and/or other 
electronic means, if the Respondent customarily communicates 
with its members by such means.  
J. Picini Flooring
, 356 
NLRB 
11
 
(2010).  The posting of the paper notices by t
he R
e-
spondent shall occur at all places where notices to employees 
and members are customarily posted, with the geographic scope 
of that posting to be determined at the compliance stage of this 
proceeding.  
Utility Workers (Southern California Gas Co.),
 
35
6 NLRB 
1265
 
(2011).
 
The Respondent will be directed to make Carter whole for 
any loss of earnings or other benefits arising out of his loss of 
employment, with interest.  Included in that amount will be any 
costs associated with reobtaining his former posi
tion.  Backpay 
shall be computed in accordance with 
F. W. Woolworth Co
., 90 
NLRB 289 (1950), with interest at the rate prescribed in 
New 
Horizons
,
 
283 NLRB 1187 (1987), compounded daily as pr
e-
scribed in 
Kentucky River Medical Center
, 356 NLRB 
6
 
(2010).
 
[Re
commended Order omitted from publication.]
 
                                        
        
 
10
 
The evidence reflects that the day following the Lakewood R
e-

demand, he would have been laid off
.  But the circumstances and i
m-
plications of that discharge and his terminating compensation by the 
hospital to the remedy herein were not fully litigated.  A standard re
m-

employee status
 
after his discharge may be considered at the compl
i-
ance stage of these proceedings.
 
 
 
